21-60162-rbk Doc#30 Filed 05/19/21 Entered 05/19/21 16:32:32 Main Document Pg 1 of 9




                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

                                                    §
   In re:                                           §   Chapter 11
                                                    §
   DARYL GREG SMITH,                                §   Lead Case No. 21-60162-rbk
                                                    §
   CANADIAN RIVER RANCH, LLC                        §   Second Case No. 21-60163-rbk
                                                    §
                    Jointly Administered Debtors.   §   (Jointly Administered Under
                                                    §   Case No. 21-60162-rbk)

     DEBTORS’ APPLICATION FOR ENTRY OF AN ORDER AUTHORIZING THE
   RETENTION AND EMPLOYMENT OF LAND DOCTORS, INC. AS THE DEBTORS’
   REAL ESTATE BROKER EFFECTIVE NUNC PRO TUNC TO THE PETITION DATE

             This pleading requests relief that may be adverse to your interests.

             If no timely response is filed within 21 days from the date of service, the
             relief requested herein may be granted without a hearing being held.

             A timely filed response is necessary for a hearing to be held.

  To the Honorable United States Bankruptcy Judge:

            COME NOW the above-captioned debtors and debtors in possession (collectively,

  the “Debtors”) in the above-styled bankruptcy cases and file this the Debtors’ Application for

  Entry of an Order Authorizing the Retention and Employment of Land Doctors, Inc. as the

  Debtors’ Real Estate Broker Effective Nunc Pro Tunc to the Petition Date (the “Application”), in

  support of which they would respectfully show as follows.

                                         RELIEF REQUESTED

            1.     The Debtors seek entry of an order, substantially in the form attached hereto as

  Exhibit A (the “Order”), approving the employment and retention of Land Doctors, Inc. (“Land

  Doctors”) as the Debtors’ real estate broker effective nunc pro tunc to the Petition Date (as defined

  herein) with respect to approximately 11,084 acres located in McIntosh County, Oklahoma



  DEBTORS’ APPLICATION TO RETAIN LAND DOCTORS, INC. AS REAL ESTATE BROKER                    Page 1 of 9
21-60162-rbk Doc#30 Filed 05/19/21 Entered 05/19/21 16:32:32 Main Document Pg 2 of 9




  (the “Property”) on the terms described in the Listing Agreement – Exclusive Right to Sell, dated

  August 18, 2020 (the “Listing Agreement”), including any extension thereof, at the Debtors’ sole

  discretion. A true and correct copy of the Listing Agreement is attached to the Order as Exhibit 1

  and incorporated herein by reference. In support of this Application, the Debtors submit the

  declaration of Kelly Hurt, owner of Land Doctors (the “Declaration”), attached hereto as

  Exhibit B.

                                     JURISDICTION AND VENUE

         2.      The United States Bankruptcy Court for the Western District of Texas (the “Court”)

  has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This Application

  constitutes a core proceeding under 28 U.S.C. § 157(b). Venue is proper under 28 U.S.C. §§ 1408

  and 1409.

         3.      The bases for the relief requested herein are sections 327 and 328 of the title 11 of

  the United States Code (the “Bankruptcy Code”), rules 2014(a) and 2016 of the Federal Rules of

  Bankruptcy Procedure (the “Bankruptcy Rules”), and rules 2014, 2016, 9013, and 9014 of the

  Local Court Rules of the United States Bankruptcy Court for the Western District of Texas

  (the “Bankruptcy Local Rules”).

                                            BACKGROUND

         4.      On April 9, 2021 (the “Petition Date”), the Debtors each filed a voluntary petition

  for relief under chapter 11 of the Bankruptcy Code. The Debtors are operating their businesses and

  managing their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the

  Bankruptcy Code. The Court has ordered procedural consolidation and joint administration of

  these chapter 11 cases pursuant to Bankruptcy Rule 1015(b). A request for the appointment of a

  trustee in these chapter 11 cases is pending and is set for hearing on June 22, 2021; no committees

  have been appointed or designated.


  DEBTORS’ APPLICATION TO RETAIN LAND DOCTORS, INC. AS REAL ESTATE BROKER                   Page 2 of 9
21-60162-rbk Doc#30 Filed 05/19/21 Entered 05/19/21 16:32:32 Main Document Pg 3 of 9




         A.      The Property

         5.      The Property is comprised of approximately 11,084 acres located in McIntosh

  County, Oklahoma, which were purchased in various tracts between December 2000 and

  February 2013.

         6.      The initial purchase of 10,497.35 acres was made by Debtor Daryl Greg Smith

  (“Daryl”) and business partner Darren Keith Reed (“Keith”)—together with their respective

  spouses, Karen A. Smith (“Karen,” and together with Daryl, the “Smiths”) and Julie Ann Reed

  (“Julie,” and together with Keith, the “Reeds”). Of the initial acreage purchased, the Smiths

  acquired a 9/10th undivided interest and the Reeds acquired a 1/10th undivided interest. The

  remaining acreage comprising the Property was acquired through various purchases by (1) the

  Smiths and the Reeds together, with the parties acquiring respective 9/10 and 1/10 interests; (2) the

  Smiths, (3) Daryl, (4) Keith, and (5) Debtor Canadian River Ranch, LLC (“CRR, LLC”).

         B.      Divorce Proceedings

         7.      In 2015, Karen commenced divorce proceedings (the “Divorce Proceedings”) in

  the 325th District Court for Tarrant County, Texas (the “Family Court”). In November 2019, the

  Family Court entered a Final Decree of Divorce (the “Divorce Decree”), which, among other

  things, ordered a division of community property, including, among other things, awarding to

  Daryl, as his sole and separate property—and divesting Karen of all right, title, interest, and claim

  to—100% of the community interest in CRR, LLC and in the Property. 1

         8.      The Divorce Decree included the entry of a money judgment in favor of Karen

  (the “Money Judgment”) and ordered Daryl to sign a note payable to Karen in the amount of the

  Money Judgment (the “Money Judgment Note”). The Divorce Decree ordered that the Money



  1
         Karen retains an undivided 50% interest in the mineral acreage.



  DEBTORS’ APPLICATION TO RETAIN LAND DOCTORS, INC. AS REAL ESTATE BROKER                    Page 3 of 9
21-60162-rbk Doc#30 Filed 05/19/21 Entered 05/19/21 16:32:32 Main Document Pg 4 of 9




  Judgment Note be secured by liens on certain property, including Daryl’s interests in the Property,

  and appointed a receiver to effect such liens (the “Money Judgment Lien”).

         9.      On February 7, 2020, the Family Court entered an Order Appointing Substitute

  Receiver and Granting Specific Authority to Receiver, which appointed Stanley W. Wright as the

  receiver (the “Receiver”) in the Divorce Proceedings to effectuate the Money Judgment Lien. On

  February 7, 2020, Karen and the Receiver executed various deeds, which purported to convey

  Karen’s interest in the properties, including the Property, to the Receiver “for and on behalf of”

  Daryl (the “Receiver Deeds”). The Receiver also executed mortgages on the properties to Karen

  to secure the Money Judgment Note (the “Receiver Mortgages”). The Receiver Deeds and the

  Receiver Mortgages were recorded in the respective counties, and the Receiver has been

  discharged.

         C.      Retention of Land Doctors

         10.     Prepetition, the owners of the Property—Keith, Julie, and the Debtors—retained

  Land Doctors as real estate broker pursuant to the Listing Agreement to market and sell the

  Property in order to satisfy the Money Judgment. The Listing Agreement provides for a standard

  four percent (4%) commission to Land Doctors upon the sale of the Property (the “Brokerage

  Fee”). The Brokerage Fee is calculated off of the total sales price of the Property and shall be paid

  out of the proceeds of the sale. The Debtors believe that the Brokerage Fee is reasonable and is

  necessary to maximize the value of the Property.




  DEBTORS’ APPLICATION TO RETAIN LAND DOCTORS, INC. AS REAL ESTATE BROKER                    Page 4 of 9
21-60162-rbk Doc#30 Filed 05/19/21 Entered 05/19/21 16:32:32 Main Document Pg 5 of 9




         11.      Land Doctors has surveyed the Property and prepared a promotional video of the

  Property, which is posted on the Land Doctors’ website. 2 Land Doctors has also listed the Property

  on the major land sites, such as Farm & Ranch Publishing, Lands of America, and LandWatch.

         12.      To date, Land Doctors’ efforts have garnered interest from approximately

  ten potential purchasers and real estate brokers, and Land Doctors has conducted approximately

  five showings of the Property to interested parties. Land Doctors has received one verbal offer for

  the Property and is presently in discussions with a real estate broker regarding a potential written

  offer in the coming weeks.

                                     BASIS FOR RELIEF REQUESTED

         13.      The Debtors determined, in their sound business judgment, to retain an experienced

  broker to assist them with a value-maximizing sale of the Property. Accordingly, the Debtors seek

  to employ and retain Land Doctors pursuant to sections 327(a) and 328(a) of the Bankruptcy Code,

  Bankruptcy Rule 2014(a), and Bankruptcy Local Rule 2014 to assist the Debtors with the sale of

  the Property.

         14.      A debtor in possession, subject to Court approval, may employ one or more

  professional persons that do not hold or represent interests adverse to the estate and that are

  disinterested persons to represent or assist the debtor in possession in carrying out the debtor in

  possession’s duties. See 11 U.S.C. § 327(a). The professional person may be employed “on any

  reasonable terms and conditions of employment, including . . . on a fixed or percentage fee basis.”

  11 U.S.C. § 328(a). The application to retain such professional persons must include:

                  the specific facts showing the necessity for the employment, the name of
                  the person to be employed, the reasons for the selection, the professional
                  services to be rendered, any proposed arrangement for compensation, and,


  2
         Canadian River Rach, The Land Doctors, https://landdoctors.com/property/canadian-river-ranch-mcintosh-
         oklahoma/10167/.



  DEBTORS’ APPLICATION TO RETAIN LAND DOCTORS, INC. AS REAL ESTATE BROKER                           Page 5 of 9
21-60162-rbk Doc#30 Filed 05/19/21 Entered 05/19/21 16:32:32 Main Document Pg 6 of 9




                  to the best of the applicant’s knowledge, all of the person’s connections with
                  the debtor, creditors, any other party in interest, their respective attorneys
                  and accountants, the United States trustee, or any person employed in the
                  office of the United States trustee.

  Fed. R. Bankr. P. 2014(a).

          15.     As described in further detail in the Declaration, Land Doctors began marketing the

  Property in August 2020. Land Doctors was founded in 2015 by Kelly Hurt. Land Doctors is

  locally owned and operated in Oklahoma, and Land Doctors has years of experience marketing

  and selling farm and ranch property, such as the Property, in Oklahoma. Land Doctors sold

  approximately 40 such properties in 2020 and currently has approximately 18 such properties

  under contract for marketing and sale.

          16.     Accordingly, the Debtors believe that Land Doctors is uniquely qualified to

  perform the services specified herein. Without Land Doctors’ engagement, the Debtors would be

  unlikely to gain the maximum return on the sale of the Property. Furthermore, the compensation

  arrangement with Land Doctors is structured to provide Land Doctors with the incentive to obtain

  the highest possible price for the Property.

          17.     The Debtors respectfully submit that the retention and employment of Land Doctors

  as real estate broker under the terms of the Listing Agreement, including any extension thereof, at

  the Debtors’ sole discretion, in connection with these chapter 11 cases is permitted by

  sections 327(a) and 328(a) of the Bankruptcy Code, and this Application meets the requirements

  of Bankruptcy Rule 2014. Such retention and employment is reasonable under the circumstances

  and is in the best interests of the Debtors, their estates, their creditors, and other parties in interest.

          A.      Terms of Engagement

          18.     Pursuant to the Listing Agreement, and subject to the Court’s authorization, Land

  Doctors has agreed to serve as real estate broker to the Debtors and their estates.



  DEBTORS’ APPLICATION TO RETAIN LAND DOCTORS, INC. AS REAL ESTATE BROKER                         Page 6 of 9
21-60162-rbk Doc#30 Filed 05/19/21 Entered 05/19/21 16:32:32 Main Document Pg 7 of 9




         19.     Pursuant to the terms of the Listing Agreement, the Debtors propose to pay Land

  Doctors a brokerage fee equal to four percent (4%) of the total sales price for the sale of the

  Property. The Debtors submit that the terms and conditions of Land Doctors’ retention as described

  herein, including the proposed compensation, are reasonable and in keeping with the terms and

  conditions typical for engagements of this size and character.

         B.      Land Doctors’ Disinterestedness

         20.     To the best of the Debtors’ knowledge, Land Doctors is a “disinterested person,”

  as that term is defined in section 101(14) of the Bankruptcy Code, as modified by section 1107(b)

  of the Bankruptcy Code, and as required by section 327(a) of the Bankruptcy Code. Land Doctors

  does not have any connection with or hold any interest adverse to the Debtors, their creditors, or

  any other party in interest, or their respective attorneys and accountants, except as may be set forth

  in the Declaration.

         21.     Specifically, Land Doctors:

                 a.       is not a creditor, equity security holder, or an insider of the Debtors;

                 b.      was not, within two years before the date of filing of the Debtors’ chapter 11
                         petitions, a director, officer, or employee of the Debtors; and

                 c.      does not have an interest materially adverse to the interests of the estates or
                         of any class of creditors or equity security holders, by reason of any direct
                         or indirect relationship to, connection with, or interest in, the Debtors, or for
                         any other reason.

         22.     The Debtors have been informed that Land Doctors will conduct an ongoing review

  of its files for the duration of its retention, and if any new relevant facts or relationships are

  discovered, Land Doctors will disclose such information to the Court.

         23.     The Debtors’ knowledge, information, and belief regarding the matters set forth in

  this Application are based, and made in reliance upon, the Declaration and other information

  provided by Land Doctors.


  DEBTORS’ APPLICATION TO RETAIN LAND DOCTORS, INC. AS REAL ESTATE BROKER                      Page 7 of 9
21-60162-rbk Doc#30 Filed 05/19/21 Entered 05/19/21 16:32:32 Main Document Pg 8 of 9




         24.     The Debtors submit that the retention of Land Doctors on the terms and conditions

  set forth in the Listing Agreement, as summarized herein, is in the best interests of the Debtors,

  their estates and creditors, and all other parties in interest. The Listing Agreement is a

  commercially reasonable compensation and retention agreement for real estate brokers who

  provide similar services to those provided by Land Doctors. Moreover, Land Doctors has marketed

  the Property since August 2020 and has already communicated with approximately ten potential

  purchasers and real estate brokers, conducted approximately five showings of the Property to

  interested parties, and anticipates receiving a written offer in the coming weeks.

         25.     Furthermore, the Debtors believe that Land Doctors is a “disinterested person” and

  does not hold or represent any interest adverse to the estates, the Listing Agreement provides

  reasonable compensation to Land Doctors for the services to be provided, and Land Doctors will

  provide a substantial benefit to the Debtors by efficiently liquidating the Property, which will

  produce significant cash for the Debtors’ estates. Accordingly, the Court should approve the

  Listing Agreement and the retention of Land Doctors pursuant to sections 327 and 328(a) of the

  Bankruptcy Code, Bankruptcy Rule 2014(a), and Bankruptcy Local Rule 2014.

                                                NOTICE

         26.     The Debtors will provide notice to parties in interest, including: (a) the Office of

  the United States Trustee for the Western District of Texas; (b) the holders of the 20 largest

  unsecured claims against each of the Debtors; (c) all secured creditors of the Debtors; (d) all

  applicable government agencies to the extent required by the Bankruptcy Rules and the

  Bankruptcy Local Rules; (e) any party that has requested notice pursuant to Bankruptcy Rule 2002;

  and (f) counsel for any of the foregoing, to the extent known. The Debtors submit that, in light of

  the nature of the relief requested, no other or further notice need be given.




  DEBTORS’ APPLICATION TO RETAIN LAND DOCTORS, INC. AS REAL ESTATE BROKER                  Page 8 of 9
21-60162-rbk Doc#30 Filed 05/19/21 Entered 05/19/21 16:32:32 Main Document Pg 9 of 9




                                         NO PRIOR REQUEST

         27.     No prior request for the relief sought in this Application has been made to this or

  any other court.

         WHEREFORE, the Debtors respectfully request that the Court (a) enter the Order in

  substantially the form attached hereto and (b) grant the Debtors such other and further relief to

  which they may show themselves justly entitled.



         RESPECTFULLY SUBMITTED this 19th day of May 2021.

                                                       MUNSCH HARDT KOPF & HARR, P.C.

                                                       By: /s/ Thomas Berghman
                                                              Davor Rukavina, Esq.
                                                              Texas Bar No. 24030781
                                                              Thomas D. Berghman, Esq.
                                                              Texas Bar No. 24082683
                                                              500 North Akard St., Ste. 3800
                                                              Dallas, Texas 75201
                                                              Telephone: (214) 855-7500
                                                              Facsimile: (214) 978-4375
                                                              tberghman@munsch.com

                                                       Counsel to the Debtors
                                                       and Debtors in Possession


                                  CERTIFICATE OF SERVICE

          I hereby certify that on May 19, 2021, a true and correct copy of the foregoing document
  was served upon the parties on the attached Matrix by United States Mail, first class, postage
  prepaid, or by electronic transmission through the Electronic Case Filing System for the United
  States Bankruptcy Court for the Western District of Texas to those parties in interest registered to
  receive such service.

                                                       /s/ Thomas Berghman
                                                       Thomas D. Berghman, Esq.




  DEBTORS’ APPLICATION TO RETAIN LAND DOCTORS, INC. AS REAL ESTATE BROKER                   Page 9 of 9
